 Case 19-10238             Doc 25          Filed 11/26/19 Entered 11/26/19 14:40:52     Desc Main
                                             Document Page 1 of 8

  FILED & JUDGMENT ENTERED
         Steven T. Salata


              November 26 2019


       Clerk, U.S. Bankruptcy Court
      Western District of North Carolina
                                                                          _____________________________
                                                                                  George R. Hodges
                                                                            United States Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF NORTH CAROLINA
                                     ASHEVILLE DIVISION

In re:                             )
                                   )
SCOTT A. J. LATELL                 )
ADELE LATELL,                      )                               Chapter 7
                                   )                               Case No.: 19-10238
                         Debtors. )
___________________________________)

ORDER SUSTAINING TRUSTEE’S OBJECTIONS TO CLAIM OF EXEMPTIONS AND
   VALUATIONS AND DENYING FIRST BANK’S OBJECTION TO DEBTORS’
                       EXEMPTIONS AS MOOT

         THIS MATTER is before the court on the Chapter 7 Trustee’s

August 18, 2019 Objections to Exemptions and Valuations Claimed by

Debtors (“Trustee’s Objection”) and First Bank’s August 16, 2019

Objections to Debtors’ Exemptions (“First Bank’s Objection”). For

the     reasons          stated            herein,   the   court    sustains    the     Trustee’s

Objection and denies First Bank’s Objection as moot.

                                                  Background

         The Debtors commenced this Chapter 7 case by filing a petition

on June 17, 2019. In their Schedule C, the male Debtor claimed a

$74,639 exemption in equity in an 11-acre lot adjacent 3318 Diamond

Creek Road, Lake Toxaway, North Carolina 28747, and the female
 Case 19-10238    Doc 25   Filed 11/26/19 Entered 11/26/19 14:40:52   Desc Main
                             Document Page 2 of 8


Debtor claimed a $26,000 exemption in equity in a 2016 Ford F-250

Super Duty Crew Cab truck titled in her name. Both Debtors claimed

their exemptions under N.C. GEN. STAT. § 1C-1601(a)(8). The Chapter

7 Trustee (“Trustee”) filed an objection to both of the claimed

exemptions, and First Bank filed an objection to the male Debtor’s

claimed exemption in the real property.

       The court held a hearing on the objections on October 22,

2019, and both of the Debtors were present. At the hearing, counsel

for the Debtors argued that the claimed exemptions were proper

under N.C. GEN. STAT. § 1C-1601(a)(8) because the Debtors purchased

the real property and the truck with assets the male Debtor

received as a settlement for a personal injury he sustained. The

male   Debtor    testified    that   he    was   injured   and   received    the

settlement before the Debtors filed their petition.

       In response, the Trustee argued that the male Debtor could

not claim an exemption in the equity in the real property under

§ 1C-1601(a)(8)     because    the   statute     only   protects      settlement

proceeds and not property purchased with those proceeds. Regarding

the female Debtor’s claimed exemption for the equity in the truck,

the Trustee again argued that the exemption did not apply to

property purchased with funds received as a result of a personal

injury claim. Additionally, the Trustee argued that the female

Debtor could not claim the exemption because only the male Debtor

received the funds as a personal injury settlement.




                                       2
 Case 19-10238     Doc 25    Filed 11/26/19 Entered 11/26/19 14:40:52         Desc Main
                               Document Page 3 of 8


     Counsel for First Bank argued that the Male Debtor could not

claim an exemption for the equity in the real property because the

settlement proceeds lost their exempt status when the male Debtor

used the proceeds to purchase real property.

                                       Analysis

     The North Carolina General Assembly chose to opt out of the

federal exemptions included in the Bankruptcy Code. N.C. GEN. STAT.

§ 1C-1601(f). Accordingly, because the Debtors are North Carolina

residents,   North       Carolina’s         exemption       statute    governs.    In    re

Crawford,    511    B.R.     395,     399    (Bankr.        W.D.N.C.    2014).    As    the

objecting parties, the Trustee and First Bank bear the burden of

proving   that     the      Debtors      are       not   entitled      to   the   claimed

exemptions. FED. R. BANKR. P. 4003(c). The objecting parties must

establish that the claimed exemption is improper by a preponderance

of the evidence. In re Man, 428 B.R. 644, 653 (Bankr. M.D.N.C.

2010) (citing In re Sheeran, 369 B.R. 910, 918 (Bankr. E.D.Va.

2007); In re McCashen, 339 B.R. 907, 909 (Bankr. N.D. Ohio 2006)).

     At   issue    here      is   N.C.      GEN.    STAT.   §   1C-1601(a)(8),      which

provides:

            Each individual, resident of this State, who
            is a debtor is entitled to retain free of the
            enforcement of the claims of creditors:
            Compensation for personal injury, including
            compensation from private disability policies
            or annuities, or compensation for the death of
            a person upon whom the debtor was dependent
            for support, but such compensation is not
            exempt from claims for funeral, legal,
            medical, dental, hospital, and health care


                                               3
 Case 19-10238      Doc 25   Filed 11/26/19 Entered 11/26/19 14:40:52    Desc Main
                               Document Page 4 of 8


             charges related to the accident or injury
             giving rise to the compensation.

N.C. GEN. STAT. § 1C-1601(a)(8).

      Turning to the female Debtor’s claimed exemption, the court

finds her argument unpersuasive and holds that she is not entitled

to the exemption. The parties did not cite, nor did the court

locate, a North Carolina case addressing whether § 1C-1601(a)(8)

permits a non-recipient of personal injury compensation to claim

an    exemption       in     personal    property     purchased         with   that

compensation. Therefore, the court looks to the language of the

statute.

      The Supreme Court of North Carolina has instructed courts to

interpret and apply North Carolina’s exemption statutes liberally

and in favor of allowing the exemption. See Elmwood v. Elmwood,

295   N.C.   168,     185,    244   S.E.2d   668,   678   (1978).       However,     a

“statute’s words should be given their natural and ordinary meaning

unless the context requires them to be construed differently.”

Shelton v. Morehead Mem’l Hosp., 318 N.C. 76, 82, 347 S.E.2d 824,

828 (1986) (citing In re Arthur, 291 N.C. 640, 642, 231 S.E.2d

614, 616 (1977)). “Where the language of a statute is clear and

unambiguous, there is no room for judicial construction and the

courts must construe the statute using its plain meaning.” Burgess

v. Your House of Raleigh, Inc., 326 N.C. 205, 209, 388 S.E.2d 134,

136 (1990) (citing State ex rel. Utilities Comm’ns. v. Edmisten,

291 N.C. 451, 465, 232 S.E.2d 184, 192 (1977)).


                                         4
 Case 19-10238   Doc 25      Filed 11/26/19 Entered 11/26/19 14:40:52   Desc Main
                               Document Page 5 of 8


      Section 1C-1601(a)(8) provides that the “debtor is entitled

to retain free of the enforcement of the claims of creditors:

[c]ompensation for personal injury . . . .” N.C. GEN. STAT. § 1C-

1601(a)(8) (emphasis added). It is instructive that the statute

does not reference any party that was not compensated for personal

injury. To be sure, the statute only contemplates the recipient of

the personal injury compensation. The General Assembly’s use of

the   word   “retain”     demonstrates       that   the    exemption     is    only

applicable to the injured party who received the compensation. An

individual cannot retain compensation when she did not receive it.

      Here, the female Debtor was not injured and did not receive

compensation for a personal injury. The male Debtor was the only

individual injured and the only individual to receive compensation

for   that   injury.    As     such,   the   female    Debtor    cannot       retain

compensation she never received for a personal injury she never

suffered. The female Debtor is therefore not entitled to claim the

exception for the equity in the truck because she did not receive

the compensation for the personal injury.

      The court now turns to the Debtors’ argument that the male

Debtor is entitled to exempt the equity in real property under

§ 1C-1601(a)(8) because the Debtors purchased the property with

proceeds from a personal injury settlement. The court did not find

a North Carolina case addressing whether § 1C-1601(a)(8) permits

a debtor to claim an exemption in the equity in real property




                                         5
 Case 19-10238   Doc 25   Filed 11/26/19 Entered 11/26/19 14:40:52   Desc Main
                            Document Page 6 of 8


purchased with assets received as compensation for a personal

injury. While this is an issue of first impression under North

Carolina law, bankruptcy courts from other states have interpreted

similar   state     exemption      statutes      and    reached      different

conclusions. Compare In re Burchard, 214 B.R. 494, 496 (Bankr. D.

Neb. 1997) (holding that property a debtor purchased with proceeds

from personal injury compensation was not exempt from creditors),

with In re Gardiner, 332 B.R. 891, 894 (Bankr. S.D. Cal. 2005)

(deciding that proceeds from a debtor’s workers compensation award

retained their exempt status after the proceeds were converted to

other property).

     Again, § 1C-1601(a)(8) provides that the “debtor is entitled

to retain free of the enforcement of the claims of creditors:

[c]ompensation for personal injury . . . .” N.C. GEN. STAT. § 1C-

1601(a)(8). On its face, the statute is unambiguous and limits the

exemption to only compensation for personal injury. It does not

address property purchased with personal injury compensation. To

find that this language permits a debtor to claim an exemption in

the equity in property purchased with compensation from a personal

injury would be akin to reading an additional exemption into the

statute. The court declines to do so and concludes that the § 1C-

1601(a)(8) exemption does not extend to the equity in property

purchased with compensation from a personal injury.




                                      6
 Case 19-10238   Doc 25   Filed 11/26/19 Entered 11/26/19 14:40:52   Desc Main
                            Document Page 7 of 8


      Furthermore, a review of the entirety of the North Carolina

exemption statute supports the conclusion that the exemption does

not   extend     to    property     purchased     with     personal     injury

compensation. At the hearing on the Trustee’s Objection and First

Bank’s Objection, counsel for the Debtors cited N.C. GEN. STAT.

§ 1C-1601(d) for the proposition that the exemption should extend

to property purchased with the funds received for personal injury

compensation. That subsection provides:

           The exemptions provided in subdivisions (2),
           (3), (4), and (5) of subsection (a) of this
           section are inapplicable with respect to
           tangible personal property purchased by the
           debtor less than 90 days preceding the
           initiation of judgment collection proceedings
           or the filing of a petition for bankruptcy,
           unless the purchase of the property is
           directly traceable to the liquidation or
           conversion of property that may be exempt and
           no additional property was transferred into or
           used to acquire the replacement property.

N.C. GEN. STAT. § 1C-1601(d). The Debtors’ argument as to this

subsection is also unpersuasive. The subsection expressly states

that it only applies to subdivisions (2), (3), (4), and (5), of

subsection (a) and not to subdivision (8), the basis for the male

Debtor’s claimed exemption. This shows that the General Assembly

was cognizant of the traceability concept and chose not to exempt

property   purchased      with   funds    traceable   to   personal     injury

compensation.    Accordingly,      the    personal    injury    compensation

exemption listed in § 1C-1601(a)(8) does not extend to property

purchased with that compensation, and the male Debtor is not


                                      7
 Case 19-10238   Doc 25   Filed 11/26/19 Entered 11/26/19 14:40:52      Desc Main
                            Document Page 8 of 8


entitled to the exemption in the real property.

     THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

the Trustee’s Objections to Exemptions and Valuations Claimed by

Debtors   are    SUSTAINED,       First   Bank’s     Objections    to    Debtors’

Exemptions are MOOT, and that the male Debtor’s claim of exemption

in real property adjacent to 3318 Diamond Creek Road, Lake Toxaway,

North Carolina 28747 for $74,639 and the female Debtor’s claim of

exemption in the 2016 Ford F-250 for $26,000 are denied.

     SO ORDERED.
This Order has been signed                         United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                          8
